OFFICE   OF   THE ATTORNEY    GENERAL    OF TEXAS
                              AUSTIN




Honorable Orville BullIngtan,IUamber
Board 0r Regentr, Unlverrity of Texar
City Rational Bullding
Ulehlta Fallr, Texar
Dear sir,




          Ue bve far                             letter OS April 22,
wherein JOU rumt sor                             departmentthe follow-
ing quertlonr
                                                      appcdnted and




                                        are patd a 8tatutq    aompenra-
                                       e of the Board.
                                        ou omk whether under Artlole
                             e ~tltuLn,      pur aoaeptanea  and
                             oe o? Nreber of the Board of Regent8
                              ham worked a v~eatlan of the offhe
o?weabero                    m$ore     0r tha Ulehlta Cotmt7fUatsr
ImprovementD
          Artlale 16, Seotion 40, OS our State Oonrtitution,pro-
hibltm the holding by one pareon of more than mm civil offlaa of
Honorable CrrilleRullingtoa,page 2


eioluaent,vlth aertala exaeptlonsnot rpplioablehere.
          Renchof the po8ltloar held by you la, vii&out doubt,
a civil o??lae. The aon8titutionalprovirion,hovever, ir not
dire&ad to the holding of tuo eivll o??loer,but to the hold-
ing of two civil office8 of emolument.
          'The Con8titutionlpplle8 only to o??laer of
     emolrnent. Uolwnt     luuu  e paoulllq  profit, gal&or
     advautage~hence the 8ame perrau mar hold two civil
     0rri0e8 where no pay, compaa8atlonor peeunlary  gala
     attaeEe8 to one of thea, provided they are net in-
     oompatlblr."
          Am a Member of tha Board of Mreotorr of the Wlohlte
County Water ImprovementM8triot Ro. 1 you hold a ol~il offloe
or e8iolument.See OUE Opinion Ro. O-2&, hento attached. Row-
ever, aa a Rember of the Bow% of Regeatr o? The Ualvsrrlt~ o?
Texam, it 18 our oplnlon that you do not, in that pomltlog, hold
a air11 o??iae o? emolument. We ?Sad no provlrlon of lrv author-
irlng the prymmto? w     aowfbn8rtlon,anaper dirbulr          or
;;h;Fz,    to #ember8 of the Roard o? Regontr of The Unlverrrlty
           It 18 true, as ~0'0~
                              rtate In Tour Utter, Uut the Re-
genta of-the Dnlverritf of Text are entitled to be relmburred for
the expenmea which they inaur in the dlrchage of the dutlec o?
their offloe8, but Ireinburremeatfor expensea doe8 not, in our
oplnlon, ooxutitute the oifioe sue a? emofuaent,Sor In mew ro-
lmburrementfor expenrer there 28 Involved no peeoniary proiit,
grim, or advantage to the offleer.

           You are advlred, therefore, that In our opinion the
 oonrtltutioaalinoompatlblllt~dealued by Artlale 16, 8eotion
 40, with refereaoe to olril offfaer of emolwnent,doe8 not exirt
 under the $irouwtmaes involved in your in uirj, aad therofon,
                 8 of tha civil ofiise o? Re3b.Y of the Roard o?
4&$wm%~          ntvereity of Texan, 7ou have not, uader Artlole
 16, Se&ion 40, of the State Coa8titution,vaaatsd rour ofTLoo
 a8 leabcr o: the Water Improvenat Metrlot.
           Aclde from the ooaetitutloaaliah%bltioa involved in
the Seotlon above mentlcned, thePe i8, of eQur8e, the Question
of eopon law inaompatibllity. We do not belleve, however, that
BQnorablo   orvOlonullington,pago3


the dutler of the80 rerpaetlve OfffeeS are ruoh u to rendor the
holding of the one Snmmpatlble tith the holding of the other.
Ia our opinion, the tvo OfffOeS are entirely unrelated and in
a0 rerpeat do the dutler of the one offioe oonillot tith the
lxerolre OS the duties o? the other.




                                           A. W. Fafnhfld
                                                 A8#lmtmt
RWadb          APPR~VECMAY23, 1941